
	

113 HR 4772 IH: RESPECT Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4772
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Holding (for himself, Mr. Conyers, Mr. Coble, Mrs. Blackburn, Ms. Chu, Mr. Cooper, Mr. Deutch, Mr. Gohmert, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to provide for the payment of royalties for the performance
			 of sound recordings fixed before February 15, 1972, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Respecting Senior Performers as Essential Cultural Treasures Act or the RESPECT Act.
		2.Payment for use of certain sound recordingsSection 114(f)(4) of title 17, United States Code, is amended by adding at the end the following:
			
				(D)
					(i)Any person publicly performing sound recordings protected under this title by means of
			 transmissions under a statutory license under this section, or making
			 reproductions of such sound recordings under section 112(e), shall make
			 royalty payments for transmissions that person makes of sound recordings
			 that were fixed before February 15, 1972, and reproductions that person
			 makes of those sound recordings under the circumstances described in
			 section 112(e)(1), in the same manner as such person does for sound
			 recordings that are protected under this title.
					(ii)If a person fails to make royalty payments described in clause (i) for sound recordings fixed
			 before February 15, 1972, there shall be available, in addition to any
			 remedy that may be available under the laws of any State, a civil action
			 in an appropriate United States district court for recovery limited to the
			 payments described in clause (i), in addition to interest, costs, and
			 attorneys’ fees. Any such recovery that is obtained shall be offset
			 against any recovery for such violation that may be available under the
			 laws of any State.
					(iii)No action may be brought under the laws of any State against a transmitting entity alleging
			 infringement of a right equivalent to the right granted in section 106(6)
			 based on a public performance of a sound recording fixed before February
			 15, 1972, or alleging infringement of a right equivalent to the right
			 granted in section 106(1) based on a reproduction of such a sound
			 recording, if—
						(I)the performance would have been subject to statutory licensing under subsection (d)(2) if the sound
			 recording had been first fixed on or after February 15, 1972;
						(II)the reproduction would have been subject to statutory licensing under section 112(e)(1) if the
			 sound recording had been first fixed on or after February 15, 1972;
						(III)the transmitting entity has satisfied the requirements for statutory licensing under subparagraph
			 (B) and section 112(e)(6); and
						(IV)the applicable royalty was paid and accounted for under this subparagraph.
						(iv)This subparagraph does not confer copyright protection under this title upon sound recordings that
			 were fixed before February 15, 1972. Such sound recordings are subject to
			 the protection available under the laws of the States, and except as
			 provided in clause (iii), are not subject to any limitation of rights or
			 remedies, or any defense, provided under this title.
					(v)This subparagraph shall have no effect with respect to any public performance that is made of a
			 sound recording, or reproduction that is made of a sound recording under
			 the circumstances described in section 112(e)(1), on or after February 15,
			 2067..
		3.Effective dateThe amendments made by this Act shall apply to performances and reproductions of sound recordings
			 occurring on or after the date of the enactment of this Act.
		
